West, J.
Dissenting.
The Legislature did not, in my opinion, intend by Chapter 9294, a general law, to repeal or amend charter provisions, which are special or local laws, inconsistent with it, of all the cities and towns of this State by which qualifications of electors in bonding elections in such muniei*261palities may be prescribed. Nor do established rules of statutory construction recognized in this jurisdiction require a holding to that effect. State ex rel. v. Sanders, 79 Fla. 835, 85 South. Rep. 333; Sanders v. Howell, 73 Fla. 563, 74 South. Rep. 802; Stewart v. DeLand-Lake Helen S. R. &. B. Dist., 71 Fla. 158, 71 South. Rep. 42.